DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to RCE filed on 05/19/2021. Claims 4-6 and 10-12 were canceled. New claims 22-23 were added.
Response to Arguments
Applicant’s arguments, filed 05/19/2021, with respect to claims 1-3, 7-9, and 13-23 have been fully considered and are persuasive. The obviousness rejections are hereby withdrawn. Therefore, a NOTICE OF ALLOWANCE is being administered.
Allowable Subject Matter
Claims 1-3, 7-9, and 13-23 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
After careful considerations, examination and search of the claimed invention, the closest prior art of record does not teach or anticipate the claimed feature as claimed in independent claim 1 “a first set of memory card interconnect pads in a first pattern on a first surface of the memory card socket interconnector, the first set of memory card interconnect pads configured to mate with pads on the first memory card;” and “a first set of memory card interconnect pads in a first pattern on a first surface of the first memory card;” and “a set of socket interconnect pads on a second surface of the memory card socket interconnector opposite the first surface, the set of socket interconnect pads configured to mate with pins within the socket of the host device, the set of socket interconnect pads distributing the first and second patterns of memory card interconnect pads from the first surface to the second surface, and the socket interconnect pads being are spaced from each other by a greater amount than at least some of the first set of memory card interconnect pads on the first surface;” in combination with the overall claimed limitations when interpreted in light of the specification. This application is allowed in view of the reasons put forth on pages 8-9 of the remarks filed on May 19, 2021.
Support for the amendment may be found in FIGS. 3-7 of the instant drawings and their respective descriptions in the instant filed specification.
Han et al. US 2017/0125959 is the primary reference. Han teaches that contact pins 113 are connected with contact lands 112 on a first layer 110a formed on a first surface, paras 0061, 0063 and FIG. 1 of Han. Contact pads 114 on a second layer 110b formed on a second surface are connected to the contact lands 112 through wirings 115 and via holes 116, paras 0061, 0063 and FIG. 1 of Han. So Han teaches that pads on a top surface of a host interconnector are connected to pads on the opposite (or bottom) surface of the host interconnector. However, Han is completely silent about connecting two memory cards. In Han, only one memory card is connected to the host interconnector.

In an updates search, another reference Ni et al. US 7,440,287 was found that is similar to Hubert. Ni teaches extended USB that supports standard USB as well as PCI express. Ni teaches two sets of pads. One set is dedicated to the standard USB while the other set may be used, for example, for PCI express. However, Ni also suffers from the same deficiency as Hubert because the two sets of pads are on one surface. They do not have any connectivity to the opposite surface. Furthermore, Ni may also not be modified based on the teaching of Han for a similar reason.
Thus, it appears that prior art alone or in combination do not teach the claimed subject matter of independent claim 1. Therefore, claim 1 is patentable.
Independent claims 13 and 23 have similar feature and these claims are also allowable for the aforementioned reason.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655.  The examiner can normally be reached on 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DANIEL D TSUI/Primary Examiner, Art Unit 2132